Name: Commission Directive (EU) 2015/2087 of 18 November 2015 amending Annex II to Directive 2000/59/EC of the European Parliament and the Council on port reception facilities for ship-generated waste and cargo residues (Text with EEA relevance)
 Type: Directive
 Subject Matter: deterioration of the environment;  maritime and inland waterway transport;  environmental policy;  transport policy
 Date Published: 2015-11-19

 19.11.2015 EN Official Journal of the European Union L 302/99 COMMISSION DIRECTIVE (EU) 2015/2087 of 18 November 2015 amending Annex II to Directive 2000/59/EC of the European Parliament and the Council on port reception facilities for ship-generated waste and cargo residues (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2000/59/EC of the European Parliament and the Council of 27 November 2000 on port reception facilities for ship-generated waste and cargo residues (1), and in particular Article 15 thereof, Whereas: (1) On 15 July 2011 the International Maritime Organisation (IMO) adopted Resolution MEPC.201(62) amending Annex V to the MARPOL Convention on the prevention of pollution by garbage from ships, by introducing a new and more detailed categorization of garbage (2). The amended Annex V to the MARPOL Convention entered into force on 1 January 2013. (2) This new categorization of garbage is reflected in IMO Circular MEPC.1/Circ.644/Rev.1, providing a standard format for the advance notification form for waste delivery to port reception facilities (3), as well as in IMO Circular MEPC.1/Circ.645/Rev.1, providing a standard format for the waste delivery receipt following a ship's use of port reception facilities (4). (3) In the interest of consistency with IMO measures and in order to avoid uncertainty amongst port users and authorities, the table included in Annex II to Directive 2000/59/EC, which contains the different types and amounts of waste and cargo residues to be delivered or retained on board, should be adapted to the new categorisation of garbage of the amended Annex V to the MARPOL Convention. (4) In addition, in order to improve the regime established under Directive 2000/59/EC, which aims at reducing discharges of ship-generated waste and cargo residues into the sea, information on the types and quantities of ship-generated waste actually delivered to port reception facilities in the last port of delivery should be included in the table of Annex II. (5) The exact data on the types and amounts of the ship-generated waste and cargo residues delivered by a ship in the last port is essential for an accurate calculation of sufficient dedicated storage capacity on that ship. The calculation of sufficient storage capacity is a prerequisite for allowing the ship to proceed to the next port of call without having delivered its ship-generated waste, as well as for a proper selection of vessels for inspection. Better targeted inspections will contribute to the effective operation of maritime traffic, by reducing turnaround time in ports. (6) This information may be available through waste receipts issued on basis of the IMO Circular MEPC.1/Circ.645/Rev.1, which recommends the standard format for the waste delivery receipt, or through other types of receipts issued to the master of the ship upon delivery of the waste. The amounts and types of waste indicated on the waste receipt or as declared by the master of the ship upon delivery in case a waste receipt cannot be obtained, would generally be more accurate than those available from the waste notification form, as they should reflect the actual situation after delivery and as such provide more reliability in the decision making process. The master of the ship records such delivery information in the Garbage Record Book as required by the MARPOL Convention. (7) A systematic collection of accurate data on waste delivery would also allow a better statistical analysis of waste flow patterns in ports and facilitate the establishment of the information and monitoring system foreseen in Article 12(3) of Directive 2000/59/EC. The monitoring and exchange of such information, including the electronic waste notification developed under Directive 2010/65/EU of the European Parliament and the Council (5), are currently supported by the Union maritime information and exchange system (SafeSeaNet), established by Directive 2002/59/EC of the European Parliament and the Council (6), which should be linked to a reporting module within the Port State Control database (7) set up under Directive 2009/16/EC of the European Parliament and the Council (8). (8) Annex II to Directive 2000/59/EC should be amended to include the information on waste delivery in the previous port and in order to incorporate the new categorization of garbage introduced by the amended MARPOL Annex V. (9) The measures provided for in this Directive are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 2000/59/EC is replaced by the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 9 December 2016 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 18 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 332, 28.12.2000, p. 81. (2) Resolution MEPC.201(62) adopted on 15 July 2011, Amendments to the Annex of the Protocol of 1978 relating to the International Convention for the Prevention of Pollution from Ships, 1973 (3) MEPC.1/Circ.644/Rev.1, 1 July 2013 (4) MEPC.1/Circ.645/Rev.1, 1 July 2013 (5) Directive 2010/65/EU of the European Parliament and the Council of 20 October 2010 on reporting formalities for ships arriving and/or departing from ports of the Member States (OJ L 283, 29.10.2010, p. 1). (6) Directive 2002/59/EC of the European Parliament and of the Council of 27 June 2002 establishing a Community vessel traffic monitoring and information system and repealing Council Directive 93/75/EEC (OJ L 208, 5.8.2002, p. 10). (7) Database developed and operated by the European Maritime Safety Agency. (8) Directive 2009/16/EC of the European Parliament and of the Council of 23 April 2009 on port State control, (OJ L 131, 28.5.2009, p. 57). ANNEX ANNEX II INFORMATION TO BE NOTIFIED BEFORE ENTRY INTO THE PORT OF ¦ (Port of destination as referred to in Article 6 of Directive 2000/59/EC) 1. Name, call sign and, where appropriate, IMO identification number of the ship: 2. Flag State: 3. Estimated time of arrival (ETA): 4. Estimated time of departure (ETD): 5. Previous port of call: 6. Next port of call: 7. Last port and date when ship-generated waste was delivered, including the quantities (in m3) and the types of waste that were delivered: 8. Are you delivering (tick appropriate box): all  some  none  of your waste into port reception facilities? 9. Type and amount of waste and residues to be delivered and/or remaining on board, and percentage of maximum storage capacity: If delivering all waste, complete second and last columns as appropriate. If delivering some or no waste, complete all columns. Type Waste to be delivered (m3) Maximum dedicated storage capacity (m3) Amount of waste retained on board (m3) Port at which remaining waste will be delivered Estimated amount of waste to be generated between notification and next port of call (m3) Waste that has been delivered at the last port of delivery identified under point 7 above (m3) Waste oils Oily bilge water Oily residues (sludge) Other (specify) Sewage (1) Garbage Plastics Food Wastes Domestic wastes (e.g. paper products, rags, glass, metal, bottles, crockery, etc.) Cooking Oil Incinerator ashes Operational wastes Animal carcass(es) Cargo residues (2) (specify) (3) Notes 1. This information may be used for port State control and other inspection purposes. 2. Member States will determine which bodies will receive copies of this notification. 3. This form is to be completed unless the ship is covered by an exemption in accordance with Article 9 of Directive 2000/59/EC. I confirm that:  the above details are accurate and correct, and  there is sufficient dedicated onboard capacity to store all waste generated between notification and the next port at which waste will be delivered. Date ¦ Time ¦ Signature (1) Sewage may be discharged at sea in accordance with Regulation 11 of Marpol Annex IV. The corresponding boxes do not need to be completed if it is the intention to make an authorised discharge at sea. (2) May be estimates. (3) Cargo residues shall be specified and categorised according to the relevant Annexes of Marpol, in particular Marpol Annexes I, II and V.